

116 HR 3395 IH: Prohibiting Foreign Election Assistance Act of 2019
U.S. House of Representatives
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3395IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Mr. Schiff introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to clarify the treatment of information sought
			 or obtained for political advantage from foreign nationals, to require
			 political committees under such Act to acknowledge in writing that they
			 are aware of the provisions of such Act which prohibit the solicitation,
			 acceptance, or receipt of money and other things of value from foreign
			 nationals in elections, and for other purposes.
	
 1.Short titleThis Act may be cited as the Prohibiting Foreign Election Assistance Act of 2019. 2.Treatment of information sought or obtained for political advantage from foreign nationals (a)Clarification of treatment as thing of value for purposes of foreign money banSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)) is amended by striking or other thing of value and inserting or other thing of value (including information sought or obtained for political advantage).
			(b)Enhanced penalty for violation
 (1)In generalSection 309(d)(1) of such Act (52 U.S.C. 30109(d)(1)) is amended by adding at the end the following new subparagraph:
					
 (E)Any person who knowingly and willfully commits a violation of section 319 which involves the making, solicitation, acceptance, or receipt of any contribution, donation, or expenditure involving information sought or obtained for political advantage, shall be fined under title 18, United States Code, or imprisoned for not more than 5 years, or both..
 (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to contributions, donations, and expenditures which are made, solicited, accepted, or received on or after the date of the enactment of this Act.
				3.Requiring acknowledgment of foreign money ban by political committees
 (a)Provision of information by Federal Election CommissionSection 303 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30103) is amended by adding at the end the following new subsection:
				
					(e)Acknowledgment of foreign money ban
 (1)Notification by CommissionNot later than 30 days after a political committee files its statement of organization under subsection (a), and biennially thereafter until the committee terminates, the Commission shall provide the committee with a written explanation of section 319.
						(2)Acknowledgment by committee
 (A)In generalNot later than 30 days after receiving the written explanation of section 319 under paragraph (1), the committee shall transmit to the Commission a signed certification that the committee has received such written explanation and has provided a copy of the explanation to all members, employees, contractors, and volunteers of the committee.
 (B)Person responsible for signatureThe certification required under subparagraph (A) shall be signed— (i)in the case of an authorized committee of a candidate, by the candidate; or
 (ii)in the case of any other political committee, by the treasurer of the committee.. (b)Effective date; transition for existing committees (1)In generalThe amendment made by subsection (a) shall apply with respect to political committees which file statements of organization under section 303 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30103) on or after the date of the enactment of this Act.
				(2)Transition for existing committees
 (A)Notification by Federal Election CommissionNot later than 90 days after the date of the enactment of this Act, the Federal Election Commission shall provide each political committee under such Act with the written explanation of section 319 of such Act, as required under section 303(e)(1) of such Act (as added by subsection (a)).
 (B)Acknowledgment by committeeNot later than 30 days after receiving the written explanation under subparagraph (A), each political committee under such Act shall transmit to the Federal Election Commission the signed certification, as required under section 303(e)(2) of such Act (as added by subsection (a)).
					